 


109 HR 30 IH: Samuel B. Moody Bataan Death March Compensation Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 30 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Mica (for himself, Mr. Simmons, Mr. Stearns, Mr. Weldon of Pennsylvania, Mr. Cunningham, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide compensation for certain World War II veterans who survived the Bataan Death March and were held as prisoners of war by the Japanese. 
 

1.Short titleThis Act may be cited as the Samuel B. Moody Bataan Death March Compensation Act. 
2.Payment to World War II veterans who survived Bataan Death March
(a)In generalThe Secretary of the military department concerned shall pay, upon request, to an individual described in subsection (b) the amount determined with respect to that individual under subsection (c).
(b)Covered individualsA payment under subsection (a) shall be made to any individual who as a member of the Armed Forces during World War II—
(1)was captured on the peninsula of Bataan or island of Corregidor in the territory of the Philippines by Japanese forces; and
(2)participated in and survived the Bataan Death March.
(c)Amount to be paidThe amount of a payment under subsection (a) to an individual shall be $4 for each day during which the individual was held in captivity by Japanese forces during World War II, compounded annually at a 3 percent annual rate of interest.
(d)Payment to surviving spouseIn the case of an individual described in subsection (b) who is deceased and who has an unremarried surviving spouse, payment under this section with respect to that individual shall be made to the unremarried surviving spouse. If there is no unremarried surviving spouse, no payment shall be made under this section with respect to that individual. 
 
